Appeals by the defendant from (1) a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered December 3, 2004, convicting him of criminal sale of a controlled substance in the first degree, criminal sale of a controlled substance in the second degree (nine counts), and criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence, and (2) a resentence of the same court dated March 16, 2007, pursuant to the Drug Law Reform Acts of 2004 and 2005 (L 2004, ch 738, § 23; L 2005, ch 643, § 1), imposed after a hearing, the resentence being concurrent determinate terms of imprisonment of 13 years upon his conviction of criminal sale of a controlled substance in the first degree and five years upon each of his convictions of criminal sale of a controlled substance in the second degree and a period of postrelease supervision of five years.
Ordered that the judgment and the resentence are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The resentence imposed was not excessive (see People v Martinez, 55 AD3d 753 [2008]; People v Suitte, 90 AD2d 80 [1982]).
*895The defendant’s remaining contentions, raised in point one of his brief and points one and four of his supplemental pro se brief, are without merit. The contentions raised in point three of the defendant’s supplemental pro se brief are unpreserved for appellate review and, in any event, are without merit. Skelos, J.E, Santucci, Dickerson and Eng, JJ., concur.